O’Neall, J.
delivered the opinion of the Court:
In this case we are satisfied with the decision below. The exception to the writ, if available at any time, came too late after the term to which it was returnable. The motion for leave to enter an appearance and plead, does not appear to have been made on the circuit, and cannot therefore be noticed by this Court. Our jurisdiction is appellate, and not original. If however, the motion were properly before us, it could not be granted. The omission to make it in season was voluntary ; It was the party’s own choice not to enter an appearance. He hazarded *441every thing to obtain the benefit of the statute of limitations, by setting aside the plaintiff’s writ at the second term. His proposed advantage has failed; and he cannot now complain of being visited with the usual consequences of defeat. The motion is refused.